Order filed August 14, 2018




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00181-CV
                                    ____________

                 IN THE INTEREST OF W.A.B., III, A CHILD


                       On Appeal from the 311th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2013-04887

                                     ORDER

      Appellant’s brief was due July 19, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 29, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM